                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 17-01988JVS(DFMx)                                       Date       September 19, 2019
 Title             Jose Valenzuela, et al v Walt Disney Parks and Resorts US, Inc, et al



 Present: The                    James V. Selna, US District Court Judge
 Honorable
                         Lisa Bredahl                                          Not Present
                         Deputy Clerk                                        Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                          Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE
                                               DISMISSAL FOR LACK OF PROSECUTION

       On May 6, 2019, Counsel filed a Notice of Settlement and Stipulate to Vacate Dates.
The Court signed the parties order on May 8, 2019. To date, no further motions or
settlement documents have been filed, and the Courtroom Deputy Clerk has emailed counsel
numerous times as to the status of this case.

       The Court ORDERS plaintiff(s), to Show Cause (OSC) in writing no later than
September 30, 2019 why this action should not be dismissed for lack of prosecution. As
an alternative to a written response by plaintiff(s), the Court will consider the filing of one
of the following, as an appropriate response to this OSC, on or before the above date:

    X     Motion for Preliminary Approval of Class Action Settlement or other motion re
         settlement, or a dismissal of this matter

      Absent a showing of good cause, an action shall be dismissed if the summons and
complaint have not been served upon all defendants within 90 days after the filing of the
complaint. Fed. R. Civ. P. 4(m) The Court may dismiss the action prior to the expiration
of such time, however, if plaintiff(s) has/have not diligently prosecuted the action.

      It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time under
Rule 55 remedies promptly upon default of any defendant. All stipulations affecting the
progress of the case must be approved by the Court. Local Rule 7-1




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       SACV 17-01988JVS(DFMx)                                        Date      September 19, 2019
 Title          Jose Valenzuela, et al v Walt Disney Parks and Resorts US, Inc, et al


                                                            Initials of Preparer   lmb




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
